   Case 1:19-cv-00398-MJT Document 1 Filed 09/04/19 Page 1 of 7 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

GLORIA JACOBS                 §
                              §
                              §
VS.                           §                    CIVIL ACTION NO. _______
                              §
UNITED PROPERTY & CASUALTY    §                    JURY DEMANDED
INSURANCE COMPANY, UNITED     §
INSURANCE MANAGEMENT, LC      §
SHARON WALLER and BILL OSBURN §



                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, UNITED

PROPERTY & CASUALTY INSURANCE COMPANY and UNITED INSURANCE

MANAGEMENT, LC, Defendants herein, remove to this Court the state court action pending in the

172nd Judicial District Court of     Jefferson County, Texas, invoking this Court’s diversity

jurisdiction, on the grounds explained below.

                                         BACKGROUND

       1.     On August 13, 2019, Plaintiff GLORIA JACOBS (“Jacobs”) filed the present action

in the 172nd Judicial District Court of Jefferson County, Texas, bearing Cause No. E-204277 (the

“State Court Action”) against Defendants UNITED PROPERTY & CASUALTY INSURANCE

COMPANY (“UPC”); UNITED INSURANCE MANAGEMENT, LC (“UIM”); SHARON

WALLER (“WALLER”) and BILL OSBURN (“OSBURN”). See All Executed Process, Pleadings

and Orders in this Case, attached and incorporated herein as Exhibit B.
   Case 1:19-cv-00398-MJT Document 1 Filed 09/04/19 Page 2 of 7 PageID #: 2



       2.      Defendants UPC and UIM were served/received notice of this lawsuit on August 16,

2019. Id. Defendant SHARON WALLER, an individual natural person, was improperly served

notice of this lawsuit via service of citation to her corporate employer UPC’s registered agent on

August 16, 2019. Id.    To the best of UPC and UIM’s knowledge, Defendant BILL OSBURN has

neither received nor been served notice of this lawsuit at the time of this filing. Id.

       3.      On August 21, 2019, UPC filed its Election of Legal Responsibility Under Section

542A.006 of the Texas Insurance Code, seeking the dismissal of Defendants SHARON WALLER

and BILL OSBURN from this suit. Id. Plaintiff filed her Response to Defendant’s Election of

Legal Responsibility Under section 542A.006 of the Texas Insurance Code on the same day. Id. On

August 26, 2019 the state court issued its Order of Dismissal With Prejudice as to Waller and

Osburn. Id.

       4.      Plaintiff filed a Motion for Reconsideration on August 27, 2019, along with a Notice

of Oral Hearing for September 20, 2019 on the court’s dismissal order. Id. On August 28, 2019 the

state court issued an Order on Plaintiff’s Motion to Reconsider, withdrawing the court’s previous

order dismissing Defendants SHARON WALLER and BILL OSBURN, and setting the matter for a

hearing on September 20, 2019. Id. Though the election remains pending, the individuals named

are not residents of Texas, as more fully detailed herein.

       5.      On September 3, 2019, UPC and UIM filed Defendants United Property & Casualty

Insurance Company and United Insurance Management, LC’s Original Answer to Plaintiff’s

Original Petition with Request for Disclosures. Id.

       6.      Pursuant to 28 U.S.C. § 1446(a) a copy of all process, pleadings, and orders served

upon Defendants UPC and UIM in the State Court Action are incorporated herein under Exhibit B.




                                                  2
   Case 1:19-cv-00398-MJT Document 1 Filed 09/04/19 Page 3 of 7 PageID #: 3



       7.      Pursuant to 28 U.S.C. § 1446(b)(2)(A), all Defendants who have been joined and

served at the time of this filing, have either joined or affirmed their consent to this Notice of

Removal.

       8.      Pursuant to 28 U.S.C. § 1446(b)(3) this Notice of Removal has been timely filed by

Defendants UPC and UIM within thirty (30) of service of the lawsuit.

       9.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendants UPC and UIM will give written notice of the removal to Plaintiff through her attorneys

of record, and to the clerk of the 172nd Judicial District Court of Jefferson County, Texas.

                                         EXHIBIT INDEX

               Exhibit A      Index of Matters Being Filed;

               Exhibit B      All executed process in this case, including copies of the following:

                              Plaintiff’s Original Petition; Jury Demand, UPC’s Election of Legal

                              Responsibility Under Section 542A.006 of the Texas Insurance Code;

                              Plaintiff’s Response to Defendant’s Election of Legal Responsibility

                              Under section 542A.006 of the Texas Insurance Code; the Order of

                              Dismissal With Prejudice as to Waller and Osburn; Plaintiff’s

                              Motion for Reconsideration; and related Notice of Oral Hearing; the

                              Order on Plaintiff’s Motion to Reconsider; Defendants UPC and

                              UIM’s Original Answer to Plaintiff’s Original Petition with Request

                              for Disclosures; and District Clerk’s Docket Sheet

               Exhibit C      Affidavit of Defendant SHARON WALLER

               Exhibit D      List of all Counsel of Record

               Exhibit E      Civil Cover Sheet



                                                  3
     Case 1:19-cv-00398-MJT Document 1 Filed 09/04/19 Page 4 of 7 PageID #: 4



                                                JURISDICTION

        10.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter is

subject to removal to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity

of citizenship between the properly joined parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

A.      DIVERSITY OF PARTIES

        11.     Plaintiff GLORIA JACOBS is an individual domiciled in Beaumont, Texas. See

Plaintiff’s Original Petition, attached in Exhibit B at 2 and 13. Pursuant to 28 U.S.C. § 1332(a),

Plaintiff is a citizen of the State of Texas.

        12.     Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY

(“UPC”) is a foreign organization incorporated pursuant to the laws of the State of Florida and does

not have its principal place of business in Texas. Id. at 2. Pursuant to 28 U.S.C. § 1332(c)(1), UPC

is a citizen of the State of Florida.

        13.     Defendant UNITED INSURANCE MANAGEMENT, LC (“UIM”) is a foreign

organization incorporated pursuant to the laws of the State of Florida and does not have its principal

place of business in Texas. Id. Pursuant to 28 U.S.C. § 1332(c)(1), UIM is a citizen of the State of

Florida.

        14.     Defendant SHARON WALLER is an individual domiciled in the State of Georgia,

and is a citizen of the State of Georgia under 28 U.S.C. § 1332(a). See Affidavit of Defendant Sharon

Waller, attached Exhibit C. Although SHARON WALLER has not been properly served notice of

this lawsuit, her affidavit evidencing her residency and consent to the removal of this action is

attached out of an abundance of caution. Id.




                                                     4
     Case 1:19-cv-00398-MJT Document 1 Filed 09/04/19 Page 5 of 7 PageID #: 5



        15.    To the best of UPC and UIM’s knowledge, Defendant BILL OSBURN is an

individual domiciled in the State of Florida, and is a citizen of the State of Florida pursuant to 28

U.S.C. § 1332(a). However, as previously stated, BILL OSBURN has neither received nor been

served notice of this lawsuit at the time of this filing. See Exhibit B.

        16.    Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a). Furthermore, all Defendants who have been served at the time of this filing, have either

joined or consented to the removal of this action in satisfaction of 28 U.S.C. § 1446(b)(2)(A).

B.      AMOUNT IN CONTROVERSY

        17.    In her Original Petition, “Plaintiff seeks monetary relief over $200,000.00 and less

than $1.000,000.00.” See Plaintiff’s Original Petition, attached in Exhibit B. at 2. Prior to filing

suit, Plaintiff notified UPC of a claim for $80,000.00 in contents damages; $24,000.00 in Loss of

Use damages; $208,000.00 in treble damages; and attorney’s fees and expenses of $25,000.00 in a

Notice Letter dated May 9, 2019. See Exhibit A to Plaintiff’s Original Petition, attached in Exhibit

B. In the same letter, Plaintiff demanded a pre-suit amount of $175,000.00 from UPC. Id.

        18.    The Original Petition shows on its face that Plaintiff’s claims are in excess of

$75,000.00 excluding interest and costs, and the amount in controversy requirement for removal set

forth in 28 U.S.C. § 1446(c)(2)(A)-(B) is therefore satisfied.



                                            CONCLUSION

        19.    Removal of this action under 28 U.S.C. § 1441(a) is proper as the Court has original

jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all requirements for removal under

28 U.S.C. § 1446 have been met.




                                                  5
   Case 1:19-cv-00398-MJT Document 1 Filed 09/04/19 Page 6 of 7 PageID #: 6



                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants UNITED PROPERTY &

CASUALTY INSURANCE COMPANY and UNITED INSURANCE MANAGEMENT, LC

respectfully pray that the state court action be removed and placed on this Court’s docket for further

proceedings as though it had originated in this Court, and that this Court issue all necessary orders.

UNITED PROPERTY & CASUALTY INSURANCE COMPANY and UNITED INSURANCE

MANAGEMENT, LC further request any additional relief to which they may be justly entitled.

DATE: September 3, 2019.



                                               Respectfully submitted,

                                              LEWIS BRISBOIS BISGAARD & SMITH LLP



                                              By: /s/ Sarah R. Smith
                                                  Sarah R. Smith
                                                  Attorney-In-Charge
                                                  Texas State Bar No. 24056346
                                                  USDC-SD Texas No. 1196616
                                                  Gene M. Baldonado
                                                  Texas State Bar No. 24071065
                                                  USDC-SD Texas No.1287996
                                                  24 Greenway Plaza, Suite 1400
                                                  Houston, Texas 77046
                                                  Telephone: 713.659.6767
                                                  Facsimile: 713.759.6830
                                                  sarah.smith@lewisbrisbois.com
                                                  gene.baldonado@lewisbrisbois.com

                                                   ATTORNEYS FOR DEFENDANTS
                                                   UNITED PROPERTY & CASUALTY
                                                   INSURANCE COMPANY and UNITED
                                                   INSURANCE MANAGEMENT, LC




                                                  6
   Case 1:19-cv-00398-MJT Document 1 Filed 09/04/19 Page 7 of 7 PageID #: 7




                                 CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct copy
of the foregoing instrument has been delivered to all interested parties on September 4, 2019 via e-
filing addressed to:


John Pat Parson                                        Via Eservice
Lindsay, Lindsay & Parsons
710 N. 11th Street
Beaumont, Texas 77702
Phone: (409) 833-1196
Fax: (409) 832-7040
jparsons@llptx.com

ATTORNEY FOR PLAINTIFF
GLORIA JACOBS



                                                       /s/ Sarah R. Smith
                                                       Sarah R. Smith




                                                  7
